Gunby, J.
Where slaves lived together as man and wife, with the knowledge of their owner, his consent to their marriage will be presumed, and their union was complete without any rite, form or ceremony.
2. Where such relations existed between a male and a female slave at the moment of their emancipation, their marriage became civilly effectual, and their marriage to another without a divorce would be bigamy. Neither the edict of théir church, nor their voluntary separation, could dissolve the legal tie that sprang into existence between them.
3. Where two persons hold themselves out as man and wife, live together as such, take the same name and call their offspring thereby, they will be morally estopped from denying their marriage. Their conduct imposes upon them all the burdens, without conferring any of the advantages of matrimony before the law.